Exhibit 10.2

 

EARNOUT AGREEMENT

 

This EARNOUT AGREEMENT (this “Agreement”) is entered into as of March 15, 2019
by and among Target Hospitality Corp., a Delaware corporation (the “Company”),
each of Harry E. Sloan (“Sloan”), Jeff Sagansky (“Sagansky”) and Eli Baker
(“Baker” and together with Sloan and Sagansky, collectively the “Founder
Group”).  Each member of the Founder Group and the Company are referred to
herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Company is party to that certain Agreement and Plan of Merger dated
as of November 12, 2018, as amended by that certain Amendment to Agreement and
Plan of Merger dated as of January 4, 2019 (as the same may be further amended,
modified or otherwise supplemented from time to time in accordance with its
terms, the “Signor Merger Agreement”), pursuant to which the Company, through a
wholly-owned subsidiary, is acquiring the combined modular workforce
accommodations business of RL Signor Holdings, LLC and its subsidiaries (the
“Transaction”) from Arrow Holdings    S.à r.l., a Luxembourg société à
responsabilité limitée;

 

WHEREAS, in accordance with the terms of the Signor Merger Agreement and
effective as of the date hereof, the Company delivered an aggregate of
$226,136,727.81 of cash (the “Minimum Proceeds”) required for closing the
Transaction and the related transactions from the following sources:
(i) $146,136,727.81 from the Trust Account and (ii) $80.0 million from a private
investment equity offering; and

 

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the closing of the Transaction.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereto agree as follows:

 

ARTICLE I DEFINED TERMS

 

For purposes of this Agreement, capitalized terms used herein and not otherwise
defined shall have the respective meanings assigned to such terms in the Signor
Merger Agreement.  The following definitions shall apply to this Agreement:

 

“NASDAQ” means the Nasdaq Stock Market.

 

“Trading Day” means any day on which NASDAQ (or any other national securities
exchange on which shares of Listco are traded, if applicable) is open for
trading.

 

“Transfer Agent” means Continental Stock Transfer & Trust Company.

 

“Trust Account” means that certain trust account of the Company, established
with and maintained by the Transfer Agent in connection with the Company’s
initial public offering for the benefit of its public stockholders.

 

1

--------------------------------------------------------------------------------



 

ARTICLE II  EARNOUT

 

Section 2.01                            Earnout of Restricted Shares.   Prior to
the date hereof, the Company issued 8,050,000 shares of its Class A common
stock, par value $0.0001 (“Common Stock”), to the Founder Group (collectively,
the “Initial Founder Shares”) and in connection with the Transaction each member
of the Founder Group has agreed to restrict a certain number of Initial Founder
Shares as determined on the date hereof based upon the gross amount of proceeds
delivered by the Company in connection with the Transaction (collectively, the
“Restricted Shares”), as set forth in Section 2.03 below, which Restricted
Shares will placed in escrow for certain periods of time and released to the
Founder Group subject to the occurrence of certain triggering events set forth
in Section 2.03 below, in each case on the terms and conditions set forth
herein.

 

Section 2.02                            Procedures Applicable to the Earnout of
the Restricted Shares.

 

(a)                                 Delivery of Restricted Shares to Escrow
Account.  Contemporaneous with the execution of this Agreement and the closing
of the Transaction, all of the Restricted Shares will be subject to the terms of
this Agreement and the Company and Founder Group will deliver electronically
through the Depository Trust Company (“DTC”), using DTC’s Deposit/Withdrawal At
Custodian System, to the Escrow Agent (as defined below), the Founder Shares, in
the amount determined on the date hereof and in accordance with the terms set
forth in Section 2.03.  Upon receipt of the Restricted Shares, the Escrow Agent
will place such Restricted Shares in an escrow account (the “Escrow Account”)
established pursuant to the terms and conditions of that certain escrow
agreement (the “Escrow Agreement”) to be entered into simultaneously herewith by
and between the Founder Group, the Company and the Transfer Agent, acting as
escrow agent (the “Escrow Agent”).

 

(b)                                 Preparation and Delivery of Release Notice. 
Promptly upon the occurrence of an applicable triggering event, as described in
Section 2.03, or as soon as practicable after the Founder Group becomes aware of
the occurrence of such triggering event, the Founder Group agrees to promptly
notify the Company of the occurrence of such and the Parties agree to work
together in good faith to prepare and deliver, or cause to be prepared and
delivered, a mutually agreeable written notice to the Escrow Agent  (each a
“Release Notice”), which Release Notice shall set forth in reasonable detail the
triggering event giving rise to the requested release and the specific release
instructions with respect thereto.  Each Party hereby agrees to negotiate in
good faith to resolve any disputes that may arise with respect to the
determination of the occurrence of a triggering event and the preparation of the
applicable Release Notice.  In the event the Founder Group and the Company are
unable to reach mutual agreement with respect to the preparation of a Release
Notice, all unresolved disputed items shall be promptly referred to an impartial
nationally recognized firm of independent certified public accountants appointed
by mutual agreement of the Founder Group and the Company (the “Independent
Accountant”). The Independent Accountant shall be directed to render a written
report on the unresolved disputed items with respect to the applicable
triggering event and related Release Notice as promptly as practicable and to
resolve only those unresolved disputed items. The Parties hereby agree to
respectively furnish to the Independent Accountant such work papers, schedules
and other documents and information relating to the unresolved disputed items as
the Independent Accountant may reasonably request. The Independent Accountant
shall resolve the disputed

 

2

--------------------------------------------------------------------------------



 

items based solely on the terms and conditions in this Agreement and the
presentations by the Founder Group and the Company and not by independent
review. The resolution of any such dispute by the Independent Accountant shall
be final and binding on the parties hereto. The fees and expenses of the
Independent Accountant shall be borne equally by the Founder Group (on a pro
rata basis) and the Company.

 

(c)                                  Distribution of Restricted Shares to the
Founder Group.  For the purposes of this Agreement, the Restricted Shares that
are to be released from the Escrow Account and distributed to the Founder Group
shall be distributed to each member of the Founder Group on a pro rata basis, in
amounts proportionate to the number of shares in the Company held by each member
of the Founder Group as of the date hereof.  Following any release from the
Escrow Account and distribution of any Restricted Shares to the Founder Group,
such Restricted Shares shall no longer be subject to the requirements of this
Agreement.

 

(d)                                 Exhaustion of Restricted Shares.  For the
avoidance of doubt, no additional shares of capital stock of the Company will be
placed in the Escrow Account for release or issuance hereunder and upon release
of all of the Restricted Shares in the Escrow Account in accordance with this
Section 2.02, the Escrow Agreement shall terminate pursuant to its terms and the
provisions of this Section 2.02 shall no longer have any force or effect. 
Notwithstanding the forgoing, upon termination of this Agreement pursuant to
Section 5 hereof and termination of the Escrow Account in connection thereto,
any Restricted Shares remaining in Escrow at the time of such termination shall
thereafter be forfeited and returned to the Company to be held in treasury and
no Party shall have any rights with respect thereto.

 

Section 2.03                            Release of Restricted Shares from the
Escrow Account.  At Closing, the Founder Group shall deliver 5,015,898
Restricted Shares to the Escrow Agent and the Founder Group and the Company
shall take all reasonable actions necessary to direct the Escrow Agent to
release and deliver such Restricted Shares to the Founder Group as follows:

 

(a)                                 at any time during the period of three
(3) years following the date hereof, if the closing price of the shares of the
Company’s Common Stock as reported on NASDAQ or any other national securities
exchange exceeds $12.50 per share for twenty (20) of any thirty (30) consecutive
Trading Days on NASDAQ or any other national securities exchange, fifty percent
(50%) of the Restricted Shares will be released from the Escrow Account and
distributed to the Founder Group upon receipt by the Escrow Agent of the
applicable Release Notice; and

 

(b)                                 at any time during the period of three
(3) years following the date hereof, if the closing price of the shares of the
Company’s Common Stock as reported on NASDAQ or any other national securities
exchange exceeds $15.00 per share for twenty (20) of any thirty (30) consecutive
Trading Days on NASDAQ or any other national securities exchange, the remaining
fifty percent (50%) of the Restricted Shares will be released from the Escrow
Account and distributed to the Founder Group upon receipt by the Escrow Agent of
the applicable Release Notice.

 

3

--------------------------------------------------------------------------------



 

ARTICLE III  FURTHER ASSURANCES

 

Section 3.01                            Further Assurances.  In the event that
any Founder Shares are required to be transferred and/or delivered pursuant to
this Agreement, each Party agrees to execute and deliver all related
documentation and take such other action in support of the transaction as shall
reasonably be requested by any Party to such transaction in order to carry out
the applicable terms and provision of this Agreement, including, without
limitation, executing and delivering instruments of conveyance and transfer, and
any purchase agreement, merger agreement, indemnity agreement, escrow agreement,
consent, waiver, governmental filing, share certificates duly endorsed for
transfer (free and clear of impermissible liens, claims and encumbrances), and
any similar or related documents.

 

Section 3.02                            General Undertaking.  Each Party shall
exercise all powers and rights available to it, including as a holder of shares
in the Company, and such other rights and powers available to it from time to
time in order to give effect to the provisions of this Agreement and to ensure
that the Company and the Escrow Agent comply with their respective obligations
under this Agreement.

 

ARTICLE IV  REPRESENTATIONS AND WARRANTIES

 

Section 4.01                            Representations and Warranties of the
Parties.  Each Party, on behalf of itself, represents and warrants to each other
Party on the date of this Agreement as follows: (a) such Party has all requisite
power and authority to enter into this Agreement, to carry out its obligations
hereunder and to consummate the transactions contemplated hereby; (b) the
execution and delivery by such Party of this Agreement, the performance of its
obligations hereunder and the consummation by it of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of such Party, to the extent required; (c) this Agreement has been duly
executed and delivered by such Party, and (assuming due authorization, execution
and delivery by each other Party) this Agreement constitutes a legal, valid and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).

 

Section 4.02                            Representations and Warranties of the
Founder Group.  Each of Sponsor, Sloan and Sagansky, on behalf of itself and
only with respect to such Restricted Shares held by such Party, represents and
warrants on the date of this Agreement as follows: such Party owns, as of the
date hereof, the Restricted Shares in the respective amounts set forth next to
such Party’s name on Schedule 4.02 hereto, free and clear of all Liens, other
than Permitted Liens.  Such Party covenants and agrees that it will not sell,
transfer, exchange, convert, assign, subject to a Lien, or otherwise encumber or
dispose of any of the Restricted Shares owned by such Party at any time during
the term of this Agreement.  Such Party further represents and warrants that,
except as contemplated by this Agreement, there are no options, puts, calls,
exchangeable or convertible securities or other similar rights, agreements or
commitments relating to the Restricted Shares owned by such Party.

 

4

--------------------------------------------------------------------------------



 

ARTICLE V
TERMINATION

 

Section 5.01                            Termination.  This Agreement will
automatically terminate as follows:

 

(a)                                 by the mutual written consent of the
Parties; and

 

(b)                                 upon the earlier of (i) the expiration of
the latest time period set forth in Section 2.03 hereof or (ii) the depletion of
all Restricted Shares from the Escrow Account.

 

Section 5.02                            Effect of Termination.  In the event of
termination of this Agreement as provided in Section 5.01 above, this Agreement
shall become void and there shall be no liability on the part of any Party;
provided, however, that nothing in this Agreement shall relieve a Party from
liability for (i) any breach by such Party of the terms and provisions of this
Agreement prior to such termination or (ii) fraud.  Upon termination of this
Agreement, the Escrow Agreement will terminate in accordance with its terms and
any Restricted Shares remaining in the Escrow Account at the time of such
termination will automatically be cancelled and shall thereafter cease to exist
and no Founder shall have any rights with respect thereto.

 

ARTICLE VI  MISCELLANEOUS

 

Section 6.01                            Amendment.  Subject to applicable Law
and except as otherwise provided in this Agreement, prior to the Closing this
Agreement may be amended, modified and supplemented by an instrument in writing
signed on behalf of each of the Parties.

 

Section 6.02                            Expenses.  All expenses incurred in
connection with this Agreement, including without limitation any transfer costs,
escrow fees and registration costs, will be paid for by the Company.

 

Section 6.03                            Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally (notice deemed given upon receipt), telecopied (notice
deemed given upon confirmation of receipt) or sent by a nationally recognized
overnight courier service, such as Federal Express (notice deemed given upon
receipt of proof of delivery), to the Parties at the following addresses (or at
such other address for a Party as shall be specified by like notice):

 

if to the Founder Group to:

 

c/o Platinum Eagle Acquisition LLC

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

Attention: Eli Baker

E-mail: elibaker@geacq.com

 

with a copy to:

 

Winston & Strawn LLP

200 Park Avenue

 

5

--------------------------------------------------------------------------------



 

New York, NY 10166

Attention: Joel L. Rubinstein

Jason D. Osborn

Facsimile: (212) 294-4700

E-mail: jrubinstein@winston.com

josborn@winston.com

 

if to the Company to:

 

Target Hospitality Corp.

2170 Buckthorne Place, Suite 440

The Woodlands, TX 11380-1775

Attention: Heidi Lewis, General Counsel

Email: hlewis@targetlodging.com

 

with a copy to:

 

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

Attention: William Schwitter

E-mail: William.schwitter@allenovery.com

 

Section 6.04                            Interpretation.  When a reference is
made in this Agreement to Sections, such reference shall be to a Section of this
Agreement unless otherwise indicated.   Whenever the words “include,” “includes”
or “including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.”  The table of contents and headings set forth in
this Agreement are for convenience of reference purposes only and shall not
affect or be deemed to affect in any way the meaning or interpretation of this
Agreement or any term or provision hereof.  All references to currency, monetary
values and dollars set forth herein shall mean U.S. dollars.  The Parties agree
that they have been represented by counsel during the negotiation and execution
of this Agreement and, therefore, waive the application of any Law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document.

 

Section 6.05                            Counterparts.  This Agreement may be
executed manually or by facsimile or pdf by the Parties hereto, in any number of
counterparts, each of which shall be considered one and the same agreement and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties hereto and delivered to the other Parties hereto.

 

Section 6.06                            Entire Agreement.  This Agreement
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and thereof and supersedes all other prior agreements and
understandings, both written and oral, among the Parties or any of them with
respect to the subject matter hereof and thereof, including without limitation
the term sheet.

 

Section 6.07                            Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by rule of Law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the Transactions is not affected in any manner
adverse to any

 

6

--------------------------------------------------------------------------------



 

Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible

 

Section 6.08                            Governing Law; Jurisdiction.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without giving effect to conflict of laws principles that
would result in the application of the Law of any other jurisdiction.

 

Section 6.09                            Enforcement; Remedies.  Except as
otherwise expressly provided herein, any and all remedies herein expressly
conferred upon a Party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by Law or equity upon such Party, and the
exercise by a Party of any one remedy will not preclude the exercise of any
other remedy.

 

Section 6.10                            Waiver of Jury Trial.  EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE TRANSACTION AGREEMENTS DELIVERED IN CONNECTION HEREWITH
AND THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  EACH PARTY HEREBY FURTHER AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHUOT A JURY
AND THAT THE PARTIES MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.10.

 

Section 6.11                            Assignment.  This Agreement shall not be
assigned by any of the Parties (including by operation of Law) without the prior
written consent of the other Parties.  Subject to the preceding sentence, but
without relieving any Party of any obligation hereunder, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and assigns.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

TARGET HOSPITALITY CORP.

 

 

 

By:

/s/ James B. Archer

 

 

Name: James B. Archer

 

 

Title: President and Chief Executive Officer

 

 

 

HARRY E. SLOAN

 

 

 

/s/ Harry E. Sloan

 

 

 

JEFF SAGANSKY

 

 

 

/s/ Jeff Sagansky

 

 

 

ELI BAKER

 

 

 

/s/ Eli Baker

 

 

[Signature page to Earnout Agreement]

 

--------------------------------------------------------------------------------